DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 03/29/2021.
Claims 1-23 are canceled.
Claims 24-27 are new.
Claims 24-27 are pending.
Claims 24-27 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 24 is objected to because of the following informalities:  claim 24 recites “to said wallet server for execution. software executing on said wallet server”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Regarding claims 24-27, the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 24 recites, the claim limitations “software executing on said web server for verifying”, “software executing on said administrative server for 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes.

Analysis
In the instant case, claim 24 is directed to an article of manufacture.
101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite “a first transaction request received … software executing for verifying the authenticity of the first transaction request and transmitting it to said wallet server … a second transaction request of a second type received … software executing…  for verifying the authenticity of the second transaction request and transmitting it to said wallet server … software executing on said wallet server for executing at least one of the first transaction request and the second transaction request ….” The claim is directed to the abstract idea of a fundamental economic practice, in this case, receiving a financial transaction request, sending the request to be processed, and fulfilling the request.  

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The use of a server or message broker does not preclude the claim from reciting an abstract idea as the server and broker recite functions of a generic computer component. According to Applicant’s disclosure, “It should also be noted that methods disclosed herein can be implemented by one or more computers including, for example, a general-purpose computer, desktop computer, tablet computer, laptop computer, server, game console, cellular phone, smart phone, smart television system, and so forth… the process shown in FIG. 5 may be performed by processing logic that may comprise hardware (e.g., decision-making logic, dedicated logic, programmable logic, 

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims simply recite the concept of a fundamental economic practice as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 25-27 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
Claim 24 recites, the claim limitations “software executing on said web server for verifying”, “software executing on said administrative server for verifying”, “software executing on said wallet server for executing” and in claim 27, “software executing on said administrative server for authenticating”. According to the specification (¶ 28, 45, 48-50), “the process shown in FIG. 5 may be performed by processing logic that may comprise hardware (e.g., decision-making logic, dedicated logic, programmable logic, and microcode), software (such as software run on a general-purpose computer system or a dedicated machine), or a combination of both.”  Applicant’s claimed “software” executing are not described within the disclosure.  The specification discusses software generally and does not include any support for the software executing on said web server for verifying, software executing on said administrative server for verifying, software executing on said wallet server for executing. There is no support for the existence of such software to enact their claimed functions.  Dependent claims 25-27 are rejected. 
Claim 24 recites “only if the first transaction request is to transfer funds only between cryptocurrency wallets hosted on the wallet server.” According to the disclosure (¶ 26), “The first server is intended to host a website or include an internet interface configured to enable users to create and submit requests for performing cryptocurrency transaction involving one or more online wallets… Accordingly, the first server is accessible to public through the ” The specification does not provide for the transfer of funds only between cryptocurrency wallets. Dependent claims 25-27 are rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites the limitation "the first server".  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 25-27 are rejected.
Regarding claim 24 recites, the claim limitations “software executing on said web server for verifying”, “software executing on said administrative server for verifying”, “software executing on said wallet server for executing” and in claim 27, “software executing on said administrative server for authenticating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claimed system requires structural elements executing the functions, Applicant has instead claimed the software as part of the recited system, and performing functions.
The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 25 recites “a second message server on the second private network in data communication with the wallet server and the administrative server.” The message server is the message broker the web server is in private network with. The claim is unclear and indefinite as to who the second message server is, when in Figure 4, the message broker/ server is in a private network with the wallet and admin server, given that the second request is routed through the admin server, the message queue server would not be the second message server. The claim is unclear and indefinite. 

    PNG
    media_image1.png
    596
    705
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    615
    785
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2015/0287026) (“Yang”), and in view of Campos et al. (CA2837208) (“Campos”).
Regarding claim 24, Yang discloses a publicly-facing web server (¶ 18); 
Claim interpretation - According to the disclosure (¶ 7)- “which is stored on a web server that hosts the customer-facing website,”. The disclosure does not explain “publicly facing”, but for the purpose of claim interpretation, the web server hosts a customer website. 
Yang- Financial services (e.g., withdrawal or transfer) can be provided by a web server 204 or a combination of the Web server 204 and an agent application running on the user device 202A… The financial services are accessible to the user through a user interface implemented either via the agent application or webpages generated from the Web server 204.  (¶ 18)
 
a message server in data communication with the web server (¶ 23, 53); 
Claim interpretation - According to the disclosure (¶ 35, 36)- “For example, the wallet server 102 and the message broker 104 may be communicatively coupled through an intranet (e.g. a local area network—LAN, or virtual private network—100… IG. 1 in which the message broker 204 resides on the web server 200. Though the wallet server 202 may reside on the private network 208, the message broker 204 may reside within the web server 200.”
Yang - The method 500 can include a manager server (e.g., the authenticator manager 208 of FIG. 2) receiving a cryptocurrency transaction request from a front-end server (e.g., the web server 204 of FIG. 2) (¶ 23, 53)

a wallet server in data communication with the first server through the message server (¶ 19, 31-33), 
Claim interpretation - According to the disclosure (¶ 36)- “the wallet server 202 can retrieve request messages from the request message queue 216 of the message broker 204 and communicate response messages through the response message queue 218 of the message broker 204 without the web server 200 having any knowledge of where the wallet server 202 resides. It is only necessary for the wallet server 202 to know the IP address of the web server 200, which would be the case if the wallet server 202 and the web server 200 were constituents of a private intranet (i.e. not accessible by the Internet). Because the web server 200 may have multiple IP addresses, the public IP address that the web server 200 listens for transaction requests can be different from the one on which the message broker 204
Yang- a hot wallet service 200, in accordance with various embodiments. A user can access the hot wallet service 200 via one of its user devices (e.g., a user device 202A). … the hot wallet service 200 can pipe the financial transaction through a multi-signature authentication system 206. …In other embodiments, every user wallet profile managed by the hot wallet service 200 can potentially engage with all of the multiple authentication factor servers 210. (¶19)

a cryptocurrency wallet hosted on the wallet server (¶ 31-33); 
Yang - To implement the “on the block chain mechanism,” each user of the hot wallet service 200 is given a specific set of cryptocurrency addresses (and corresponding private keys)( ¶ 33)

an administrative server in data communication with said wallet server; (figure 2; ¶ 19, 22)
Yang - The multi-signature authentication system 206 includes at least an authenticator manager 208, multiple authentication factor servers 210 (e.g., an authentication factor server 210A, an authentication factor server 210B, and other servers including an authentication factor server 210N, collectively the “multiple authentication factor servers 210”), (¶ 19)

a first transaction request received by said publicly-facing web server (¶ 18, 53); 
Yang- The financial services are accessible to the user through a user interface implemented either via the agent application or webpages generated from the 204. For example, the user can initiate or respond to a financial transaction through the user interface….receiving a cryptocurrency transaction request from a front-end server (e.g., the web server 204 of FIG. 2) that interfaces with a requestor user device, the cryptocurrency transaction request identifying at least a hot wallet accountholder identifier in step 502. (¶18, 53)

software executing on said web server for verifying the authenticity of the first transaction request and transmitting it to said wallet server via said message server only if the first transaction request is to transfer funds only between cryptocurrency wallets hosted on the wallet server (¶ 38, 53, 54); 
Yang - The method 500 can include a manager server (e.g., the authenticator manager 208 of FIG. 2) receiving a cryptocurrency transaction request from a front-end server (e.g., the web server 204 of FIG. 2… The Web server 204 can automatically prevent certain financial transactions to be processed by the multi-signature authentication system 206. The Web server 204 can also present the suspicion classifications or credit ratings/scores of wallet profiles to its clients/users to enable the users to make a decision of whether to initiate or complete a financial transaction. (¶ 38, 53)

a second transaction request of a second type received by said administrative server (¶ 54, 55); 
Yang- e manager server determines a first set of authentication factor servers (e.g., all or a subset of the multiple authentication factor servers 210 of FIG. 2) to 

software executing on said administrative server for verifying the authenticity of the second transaction request and transmitting it to said wallet server for execution (¶ 55). 
Yang- the authentication factor servers, operating independently of each other, authenticate the cryptocurrency transaction request based on the accountholder profile. (¶ 55)

software executing on said wallet server for executing at least one of the first transaction request and the second transaction request via a cryptocurrency network (¶ 34, 58, 59).  
Yang - Step 510 may include the aggregation server determining an approval ratio of the authentication factor servers in the first set that have cryptographically signed the approval messages to the aggregation server…. The one or more cryptocurrency source addresses can be selected from a shared pool of cryptocurrency addresses available to multiple accountholders in the hot wallet service system or a private pool of cryptocurrency addresses available to the hot wallet accountholder identifier. The transaction broadcast message is signed with private cryptocurrency keys corresponding to the one or more cryptocurrency 510 may further include the aggregation server providing the transaction broadcast message to one or more computer nodes in the cryptocurrency network…. The multi-signature authentication system 206 can automatically determine how many of the private keys 211 to store in the multiple authentication factor servers 210 to balance the amount needed to cover anticipated withdrawals and financial transactions through the hot wallet service 200.  (¶ 34, 58, 59)

Yang does not disclose communication with the web server over first private network; such that the web server is unaware of an IP address of the wallet server; communication with said wallet server over a second private network.

Campos teaches communication with the web server over first private network (¶ 46, 94)
Campos - The POS Interface 152 provides a means for the electronic value token transaction computer 150 to communicate with the point of sale device 111 via, for example, the Internet, a Public Switched Telephone Network ("PSTN"), or an independent dedicated network…. Communications 106, 107 between the POS interface 152 and the point of sale device 111 and communications 109, 110 between the issuer system interface 156 and the issuers' authorization systems 160 may be encrypted for added security and/or may utilize a virtual private network ("VPN").  (¶ 46)

    PNG
    media_image3.png
    799
    1348
    media_image3.png
    Greyscale

such that the web server is unaware of an IP address of the wallet server; (¶ 46, 67, 70, 91)
Campos - Communications 106, 107 between the POS interface 152 and the point of sale device 111 and communications 109, 110 between the issuer system interface 156 and the issuers' authorization systems 160 may be encrypted for added security and/or may utilize a virtual private network ("VPN").  (¶ 46)

communication with said wallet server over a second private network (¶ 62, 111-113, 120);
Campos - In one embodiment, the electronic value token transaction computer 150 comprises a value added determination unit 153, a point-of-sale ("POS") interface 152, a message modification unit 154, a reconciliation unit 155, an issuer system interface 156, an authorization unit 157, and a sorting unit 198…the authorization unit 157 will check the data fields in the request to confirm that the fields are populated with data and that the data is in the correct format … 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yang, and Campos (¶ 4) which teaches “implementing an electronic wallet” in order to facilitate secure and efficient transactions with the use of an electronic wallet (Campos; ¶ 16, 17).
Regarding claim 25, Campos teaches a second message server on the second private network in data communication with the wallet server and the administrative server, through which the second transaction request is routed (¶ 110-113).  
Regarding claim 26, Yang discloses multiple administrative servers, each configured to verify the authenticity of transaction requests of different types (¶ 19, 20, 23, 53-57).  
Regarding claim 27, Campos teaches software executing on said administrative server for authenticating the first transaction request, and if the authentication fails, reversing a transaction executed by said wallet server (¶ 63, 64, 111, 112).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ronca et al. (2015/0365283) teaches  the private networks with cryptocurrency wallets
Kumarjiguda et al. (9,098,565) teaches message queues
Godejohn et al. (2011/0276475) teaches reversal of malicious transactions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISIDORA I IMMANUEL/Examiner, Art Unit 3685